F|LED

JUN 26 2014
 COURT OF
, , RAL CLA|MS
In the Untted States Court of Federal Clalms
N0. l4-428C

(Filed: June 26, 2014)

*********$*$***$**********$*****$******$***

THE MOORlSH SCIENCE TEMPLE OF
Al\/[ERICA DIVINE NATIONAL MOVEMENT
MOSLEM THEOCRATIC ISLAMISM TEMPLE,

Plaintiff,
v.
THE UNITED STATES,

*
*
*
*
>c<
>)<
*
*
*
*
*
Defendant. *
*
*

******$********$*******$**$***************

OPINION AND ORDER

WHEELER, Judge.

On May 22, 2014, the Court issued an order directing Plaintiff, the Moorish
Science Temple of America Divine National l\/lovement Moslem Theocratic Islamism
Temple ("Temple"), to file a corrected complaint no later than June 13, 2014, or the case
would be subject to dismissal.l Accordingly, the Temple filed an amended complaint on
June l7, 2014, ostensibly to correct the errors identified by the Court. However, the
Temple failed to make the necessary changes as explained in the order, and thus the
amended complaint does not comply with the Court’s rules. For the reasons set forth in
the May 22 order and below, the Court strikes the original and amended complaints and
dismisses the case.

l The Temple is a frequent litigator in federal courts, whose complaints are often dismissed. See, e.g.,

Moorish Sci. Temple v. Higgins, 786 F.2d l170 (Table) (Sth Cir. 1986); Moorish Sci. Temple of Am. 4th
& 5th Generation v. Super. Ct. of N.J., N0. ll-74l8, 2012 WL 123405 (D.N.J. Jan. l2, 20l2); Moorish

Sci. Temple of Am. v. City of Berwyn, N0. ll-CV-35l9, 20ll WL 3898046 (N.D. lll. Sept. 6, 20ll);
Murakush Caliphiate of Amexem lnc. v. New Jersgy, 790 F. Supp. 2d 241 (D.N.J. 20ll); Great Seal
Moorish Sci. Temple of Am.. lnc. v. New Jersey, N0. 5-CV-345, 2005 WL 23963]1 (E.D. Pa. Sept. 28,
2005).

A. Rule 83.1§31

ln the May 22 order, the Court first noted that the complaint was signed and filed
by T J Al Malik El, identified as Plaintiff’ s "Minister of Foreign Affairs." The Court
then explained that this constituted error because the Temple could appear only if
represented by licensed counsel. While 28 U.S.C. § 1654 (2012) provides that in all
federal courts persons "may plead and conduct their own cases personally," courts
uniformly agree that this provision does not allow other entities such as corporations,
partnerships, or associations to appear in federal court without a licensed attorney.
Ro\vland v. Cal. Men’s Colonv. Unit ll Men’s Advisg},'_€oiincil, 506 U.S. 194, 202
(1993) (collecting cases). Consistent with this understanding of § 1654, Rule 83.1(a) of
the Rules of the U.S. Court of Federal Claims specifically provides that "[a]n individual
who is not an attorney . . . may not represent a corporation, an entity, or any other person
in any proceeding before this court." Lastly, Rule ll(a) states that this Court must strike
pleadings not "signed by or for the attorney of record in the attorney’s name," unless
promptly corrected.

Although the Court articulated the Rule 83.1(a) and ll(a) standards in the May 22
order, the Temple failed to correct its error in the amended complaint, as none of the
changes actually addressed or conformed to these standards. For example, the Temple
altered the caption, added an introductory statement, and added two new demands for
relief. However, the Temple did not file its complaint through licensed counsel, which
was the essential remedy required by the Court. Thus, the Court finds that the amended
complaint’s changes fail to bring the complaint into compliance with the Court’s rules.

B. Subject Matter Jurisdiction

lt appears that even if the amended complaint did comply with Rules 83.1(a) and
ll(a), the Court would still lack the authority to hear this type of case. The Tucker Act,
28 U.S.C. § 1491 (2()12), gives the Court jurisdiction over any suit founded on a
"contract, regulation, statute, or constitutional provision that provides for money damages
against the United States." Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir 2013),
cert cz’enz`ea’, 134 S. Ct. 259 (2013). Therefore, the Court must determine whether the
source of law invoked confers a substantive right on the plaintiff to recover money
damages. United States v. Testan, 424 U.S. 392, 398 (1976). This determination begins
with the plaintiff” s well-pleaded complaint. Holly v. United States, 124 F.3d 1462, 1465
(Fed. Cir. 1997) (@g Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S.
1, 9-10 (1983)).

Here, the Temple did not invoke a money-mandating statute to establish
jurisdiction. Rather, the Temple asserts that the Court has subject matter jurisdiction

2

under Article III of the Constitution; the existence of federal question and diversity of
citizenship, 28 U.S.C. §§ 1331-1332 (2012); the Mandamus and Venue Act, 28 U.S.C. §
1361 (2012); and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202 (2012).
However, none of the provisions listed in the complaint mandates money damages, and
therefore none supports a finding of subject matter jurisdiction.

The Court may also consider the "true nature of the action" to determine subject
matter jurisdiction. Hartford Fire Ins. Co. v. United States, 544 F.3d 1289, 1293 (Fed.
Cir. 2008). Here, the "true nature" of the case appears to be nothing more than a private
action arising from a foreclosure sale. However, all claims in this Court must be brought
against the United States, and tort actions such as wrongful foreclosure fall outside the
purview of this Court’s jurisdiction. g 28 U.S.C. § 1491 ("The United States Court of
Federal Claims shall have jurisdiction to render judgment upon any claim against the
United States . . . in cases not sounding in tort.") (emphasis added). In this case,
paragraph eight of the Temple’s complaint named State of Michigan agents and private
parties as defendants. Furthermore, the factual allegations make clear that the Temple’s
complaint originates from the 2007 foreclosure sale of the property of Michelle Hart and
the case that followed granting the private lender’s motion for summary judgment. 2 §§
Hart v. Countrywide Home Loans, Inc., 735 F. Supp. 2d 741 (E.D. Mich. 2010) (granting
lender’s motion for summary judgment and rejecting Ms. Hart’s assertions accusing the
lender of, inter alia, bad faith and misrepresentation). Indeed, even the exhibits attached
to the original complaint included court documents listing State of Michigan agents and
private parties as defendants. As a result, it appears that the "true nature" of this case is a
private action arising from a foreclosure sale, and thus even a corrected complaint would
still fall outside of the Court’s subject matter jurisdiction.

C. Conclusion

For the foregoing reasons, Plaintiff’s original and amended complaints are hereby
STRICKEN for repeated failure to comply with the Court’s rules, and the case is
D1SM1SSED without prejudice.

IT IS SO ORDERED. ‘p
F{M”'“¢¢')~  // ‘»"-f~@-...

THOMAS C. WHEELER
Judge

2 Ms. Hart is a member of the Temple and her name has since been changed to Melkiyah El.

3